Citation Nr: 0708280	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-32 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for sacroiliac strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In November 2005, the veteran and his son testified at a 
personal hearing at the RO.

In March 2007, the veteran's case was advanced on the docket 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).  


FINDING OF FACT

The veteran's sacroiliac strain manifests in pain and 
limitation of motion of the lumbar spine; however, even when 
pain is considered, the veteran's disability is not shown to 
result in functional loss consistent with or comparable to 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, or to otherwise result in functional loss due to 
limitation of motion that warrants the assignment of a higher 
evaluation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for sacroiliac strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5236 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a September 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  Additionally, in a March 2006 letter, the RO provided 
him with notice of the type of information and evidence 
needed to establish a disability rating and effective date 
for the disability on appeal.  Then, in an April 2006 
correspondence, the veteran indicated that he had no other 
information or evidence to send to substantiate his claim.  
The claim was last readjudicated in June 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  At the November 2005 
personal hearing, the veteran's son indicated that the 
veteran only receives treatment at a VA medical center.  As 
VA medical records have been associated with the claims file, 
the Board observes that there are no outstanding records 
pertinent to this appeal.  Also at the hearing, the veteran 
and his son were advised to submit medical evidence regarding 
the current severity of his disability, particularly, 
evidence that his disability manifests in problems with his 
legs.  To date, the veteran has not submitted any additional 
evidence.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
veteran.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, lay 
statements, service medical records, VA medical records, and 
a VA examination report.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's sacroiliac strain has been evaluated as 20 
percent disabling under Diagnostic Code 5236, 38 C.F.R. 
§ 4.71a (2006).  

The veteran contends, in essence, that his sacroiliac strain 
affects his legs such that he has to use a walker and 
requires home health care.

Under the current schedular criteria, a 20 percent evaluation 
is warranted where there is evidence of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

After review, the Board finds that a higher rating is not 
warranted for the veteran's service-connected low back 
condition.  In support of this finding, the Board notes the 
following evidence of record.  

An August 2003 VA podiatry note reflects that the veteran is 
unable to take care of his toenails due to back pain.  The 
Board notes that this is a reflection of his ability to 
forward flex his lumbosacral spine but not adequately 
expressed in degrees.

A March 2005 VA optometry note reflects that the veteran fell 
on gravel the previous week bruising the area under his left 
eye.  The note, however, does not provide any other details 
of the fall.

A June 2005 VA examination report begins with a review of the 
veteran's medical history, including a fall 9 months ago of 
unclear etiology.  The veteran's son stated that he just 
missed a step on the staircase.  The veteran complained that 
his back hurt all the time but without radiation into the 
legs or other associated features or symptoms.  He also 
reported stiffness and weakness but no flare-ups.  He noted 
using a walker in the home only because of a history of 
falls.  His disability had no reported effect on functional 
assessment, except for needing help in the bathroom due to 
his fall risk and not driving, which was due to other 
comorbidities and advanced age.  

Physical examination revealed normal spine, limbs, posture, 
gait, position of head, curvatures of spine, symmetry in 
appearance, and symmetry and rhythm of spinal motion.  Range 
of motion testing showed forward flexion to 60 degrees, 
extension to 20 degrees, left and right lateral flexion to 20 
degrees, and left and right lateral rotation to 20 degrees, 
all with pain at the ends of range of motion.  Range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance on repetitive use.  There was 
tenderness in the lumbosacral area upon palpation, but no 
objective evidence of painful motion, spasm, or weakness.  
There were no sensory or motor deficits and deep tendon 
reflexes were 2+ bilaterally in the lower extremities.  
Lastly, there were no incapacitating episodes during the past 
12-month period.  The diagnosis was that of mechanical low 
back strain with degenerative changes and no radicular 
findings.

A July 2005 VA treatment note reflects that the veteran is 
able to carry on all his daily tasks without difficulty and 
that he continues to walk every morning and is quite active.  
The veteran had no complaints at the time.  

A January 2006 VA treatment note reflects that the veteran 
used to walk around the housing complex but not any more 
because he feels tired.  The note also shows that he is 
receiving home help.  Other than feeling tired and not 
sleeping well, he had no complaints.  

Given the above, the Board finds that the veteran's 
disability is not reflective of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  The veteran's 
flexion was limited to 60 degrees and the combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees.  Thus, a higher 40 percent rating is not warranted 
at this time.  

The Board has considered the veteran's complaints of 
stiffness and weakness, and the findings of pain at the ends 
of range of motion; however, the Board reiterates that even 
considering such complaints, the findings do not support 
limitation to less than 30 degrees.  In addition, the veteran 
reported having no flare-ups, and the examiner noted that 
there was no objective evidence of painful motion, spasm, or 
weakness.  The examiner also noted that range of motion was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance on repetitive use.  Thus, a rating greater than 
20 percent is not appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204-07.  

The Board also finds that a higher rating is not warranted 
under Diagnostic Code 5243 for intervertebral disc syndrome.  
In this regard, the record fails to show that the veteran's 
disability is reflective of chronic neurologic signs and 
symptoms indicative of intervertebral disc syndrome.  Thus, 
the regulations pertaining to that disorder are not 
applicable.  Moreover, the June 2005 VA examination report 
shows that the veteran has not had any incapacitating 
episodes during the past 12 months.  Thus, even if the 
regulations were applicable, a higher rating would not be 
warranted based on the evidence of record.  

The Board notes the contentions raised by the veteran, his 
son, and his daughter-in-law that due to his service-
connected sacroiliac strain he has to use a walker and 
requires 24-hour home health care.  The record fails to show, 
however, that the veteran has a disability of the legs that 
is attributable to his service-connected disability.  
Moreover, other than a history of falls, the medical evidence 
fails to show that he has a disability of the legs.  In this 
regard, the Board points to the normal sensory and motor 
examination of the lower extremities in the June 2005 VA 
examination report.  Furthermore, the veteran has not 
presented any competent medical evidence of a current 
disability of the lower extremities related to his service-
connected sacroiliac strain.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

As a final matter, the Board notes the argument that the 
examination was inadequate because the examiner did not have 
the veteran's claims file.  However, the Board finds such is 
not prejudicial in this case.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this regard, the examiner reviewed the 
veteran's medical records in conjunction with the claim.  
Moreover, the question presented in this case is the current 
level of the veteran's disability, not the etiology of the 
disorder.  Review of the claims file would not change the 
objective findings provided on the examination, which are the 
basis for the evaluation of the disability.  Thus, the 
examination contains sufficient information to decide the 
case at hand, and remand is not required.  See 38 C.F.R. 
§ 4.6.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

An increased evaluation for sacroiliac strain is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


